On September 25, 1914, plaintiffs in error served on counsel for defendant in error notice "that on the 30th day of September, 1914, at 2 o'clock p. m. of that day, or as soon thereafter as counsel can be heard," the case-made in this case would be presented to the trial judge in his chambers in the city of McAlester for settlement. The certificate of the trial judge certified, and all parties agree, that the case was signed and settled at McAlester on October 3, 1914, without defendant in error being present in person or represented by counsel.
The case is now before us on motion to dismiss. In KansasCity, M.   O. Ry. Co. v. Brandt, 33 Okla. 661, 126 P. 787, the syllabus reads:
"Where the certificate of the trial judge to a case-made fails to show that the case-made was signed and settled at the place designated in the notice to defendant in error as the place of signing and settling the same, and it is made to appear by the uncontroverted affidavit of defendant in error that he was present * * * at the *Page 100 
place designated in the notice during the entire day for the purpose of urging the incorporation into the case-made of amendments theretofore suggested by him within the time allowed by order of the court, and that the case-made was not presented at such place on the designated date, the case-made will be held a nullity, and the proceeding in error dismissed. * * *"
The facts in that case are very similar to the case at bar. Here the defendant in error went to the chambers of the trial judge in McAlester at the time designated in the notice, taking with him amendments to have incorporated in the record, and remained in that city the entire day; but the trial judge did not appear on that day, and the case-made was not signed and settled until October 3d, three days after the time designated in the notice. Clearly the notice for settlement of the case on September 30th did not give the trial judge authority to settle the same on October 3d. Flathers v. Flathers, 35 Okla. 342,130 P. 134. The rule, including its exceptions, is well stated inFirst National Bank v. Daniels, 26 Okla. 385, 108 P. 748, as follows:
"A case-made, which has been signed and settled without notice to defendant in error of the time and place of signing and settling same will not be considered, unless it appears: First, that defendant has waived such notice or appeared in person or by counsel at the time and place of settling same; second, that defendant suggested amendments, all of which were allowed; third, that defendant suggested amendments, all of which were allowed, except those that were immaterial."
The importance of such a rule is disclosed by this case, for here is a defendant in error who did everything in his power to meet the requirements of the notice and protect his interest by being present at the proper time and place to urge the incorporation into the case-made *Page 101 
of amendments material to the case, but notwithstanding his diligence, if this case-made is permitted to stand, will be deprived of his rights.
The appeal is dismissed.
SHARP and HARDY, JJ., concur. KANE, C. J., and BROWN, J., dissent. *Page 102 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 103